
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.89


EMPLOYMENT AGREEMENT


        This Employment Agreement ("Agreement") is made and entered into
this            day of                        , 2003 by and between Mirant
Services, LLC (hereinafter "Mirant"), and Curtis A. Morgan (hereinafter
"Morgan").


W I T N E S S E T H:


        WHEREAS, Mirant desires to secure the services of Morgan as an executive
of Mirant; and

        WHEREAS, Morgan desires to be employed by Mirant in this capacity; and

        WHEREAS, Mirant and Morgan wish to enter into this Employment Agreement
setting forth the terms and conditions of such employment,

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:

        1.     Employment Duties.    Mirant hereby agrees to employ Morgan as
its Executive Vice President—North America and Morgan hereby agrees to accept
such employment upon the conditions set forth in this Agreement. During the term
of this Agreement, Morgan agrees to be a full-time employee of Mirant and devote
his full and exclusive business time, energy and skill to the business and
affairs of Mirant. He shall perform all of his duties properly and faithfully in
the best interest of Mirant and will not intentionally become involved in any
personal matters which adversely affect or reflect on Mirant.

        2.     Work Standard.    Morgan hereby agrees that he will at all times
comply with and abide by all terms and conditions set forth in this Agreement,
and all applicable policies, procedures, and rules as may be issued by Employer,
including the Code of Ethics and Business Conduct.

        3.     Term.    The term of this Agreement is for two years from
September 1, 2003. At the end of the term of this Agreement, if it has not been
terminated earlier pursuant to Section 5, Morgan will become an at-will employee
of Mirant.

        4.     Compensation.

        (a)   Salary.    At the commencement of this Agreement, Mirant shall pay
Morgan a salary of $360,000 per year, minus all normal and customary
withholdings, paid in accordance with Employer's normal payroll practices.
Mirant shall evaluate the compensation provided to Morgan on an annual basis and
shall make such adjustments as Mirant deems appropriate, with the understanding
that Morgan's salary will not be reduced during the term of this Agreement
without his consent.

        (b)   Bonus.    Morgan is eligible to participate in a discretionary
bonus plan maintained by Mirant for the purpose of paying bonuses to qualified
employees ("Short Term Incentive Plan"). Under the terms of the Short Term
Incentive Plan, Morgan shall have a target bonus of 65%, which will be tied to
the same goals as those of other participants in the Short Term Incentive Plan,
and will pay out according to those goals.

        5.     Fringe Benefits.

        (a)   Employee Benefits.    Morgan shall be entitled, during the term of
this Agreement, to participate in all employee benefit programs maintained by
Mirant for the benefit of its employees, according to the terms of such plans.

        (b)   Vacation.    Morgan shall be entitled to four (4) weeks of
vacation each year during the term of this Agreement.

--------------------------------------------------------------------------------




        6.     Termination of Employment.

        (a)   Death or Disability.    In the event of Morgan's death or total
disability, this Agreement shall terminate immediately. Morgan shall be deemed
totally disabled if he is eligible to receive long-term disability benefits
under Mirant's then existing long-term disability plan. In the event of his
death or disability, Morgan or his estate will be entitled to such benefits, if
any, as are provided under the terms of various Mirant health insurance, life
insurance, pension and disability plans.

        (b)   Termination for Cause.    Mirant may terminate this Agreement and
Morgan's employment immediately hereunder for: 1) any nonapproved absence from
work, unrelated to illness or physical incapacity, in excess of thirty
(30) continuous days; 2) any acts or conduct by Morgan involving moral turpitude
that could reasonably be expected to interfere with his ability to perform the
functions of his job; 3) any material dishonesty in the performance of his
duties as an employee of Mirant; 4) any willful or gross negligence by Morgan in
complying with the terms of this Agreement or in performing his duties for
Mirant; 5) any material breach of this Agreement; 6) any unauthorized disclosure
of Confidential Information regarding Mirant. In the event of a termination
pursuant to this subparagraph 5(b), Morgan will not be entitled to any further
benefits or compensation under this Agreement except to the extent mandated by
law or as otherwise agreed to at the time by Mirant and Morgan.

        (c)   Termination by Mirant by Notice.    Mirant shall have the
additional right to terminate this Agreement and Morgan's employment without
cause by giving Morgan written notice of termination. Such termination shall be
effective immediately upon receipt of notice by Morgan. In the event of a
termination pursuant to this subsection, Morgan will be entitled to a lump sum
payment, minus required withholdings, equal to the number of whole or partial
months remaining in the agreement at the time of notice, though not to exceed
12 months, multiplied by $49,500. This amount represents Morgan's monthly base
salary at the time of initial employment. The dollar amount used in this
calculation will not change during the term of this Agreement.

        (d)   Termination by Morgan.    Morgan may resign on sixty (60) days
written notice to Mirant. During any notice period, Mirant may relieve Morgan of
his duties, but this shall not relieve Mirant of its obligations to pay Morgan
his entire salary for the entire notice period. At the conclusion of such notice
period, he will not be entitled to any further compensation or benefits
hereunder, other than previously accrued and vested benefits.

        (e)   Termination After Term of Agreement.    To avoid confusion, the
parties agree that after the term of this Agreement, Morgan will be an at-will
employee of Mirant and may be terminated by Mirant for any reason, or no reason,
in accordance with the termination procedures then in effect at Mirant.

        7.     Covenant Not To Solicit

        (a)   Definitions.

        (i)    "Entity" shall mean any business, individual, partnership, joint
venture, agency, governmental subdivision, association, firm, corporation or
other entity.

        ii)    "Affiliate" shall mean the following Entities: (A) any Entity
which owns an Interest (as defined below) in Mirant or Mirant Corporation either
directly or indirectly through any other Entity, (B) any Entity an Interest in
which is owned directly or indirectly by any Entity which owns directly or
indirectly an Interest in Mirant, (C) any Entity in which Mirant owns an
Interest either directly or indirectly through any other Entity, or (D) any
Entity which owns an Interest either directly or indirectly in an Entity

2

--------------------------------------------------------------------------------




an Interest in which is owned either directly or indirectly by Mirant. For
purposes of this Agreement the term "Interest" shall include any equity interest
in an Entity in an amount equal to or greater than 10% of the Entity's total
outstanding equity interests.

        (b)   Non-Solicitation of Employees.    For a period of two years
following the termination of Morgan's employment with Mirant, Morgan shall not
solicit or attempt to solicit, directly or indirectly by assisting others, any
employees of Mirant, its Entities or Affiliates in order to induce such
employees to leave Mirant, its Entities or Affiliates or become employed or
affiliated with any other person, company or entity.

        (c)   Injunctive Relief.    Morgan acknowledges that the covenant not to
solicit is a reasonable means of protecting and preserving Mirant's, its
Entities and Affiliates investment in its business and in Morgan's employment.
Morgan agrees that any breach of this covenant will result in irreparable damage
and injury to Mirant, its Entities and Affiliates and that Mirant will be
entitled to injunctive relief in any court of competent jurisdiction without the
necessity of posting any bond.

        (d)   Enforceability of Covenant.    Mirant and Morgan agree that
Morgan's obligation under the covenant not to solicit is separate and distinct
from other provisions of this Agreement, and the failure or alleged failure of
Mirant to perform its obligations under any other provisions of this Agreement
shall not constitute a defense to the enforceability of this covenant not to
solicit. The parties also agree that the covenant not to solicit survives the
expiration or termination of this Agreement.

        8.     Nondisclosure of Trade Secrets and Confidential Information.

        (a)   Trade Secrets Defined.    As used in this Agreement, the term
"Trade Secret" shall mean any and all information not generally known to persons
not employed by Mirant, its Entities or Affiliates, the disclosure or knowledge
of which would permit these persons to derive actual or potential economic value
therefrom or to cause economic or financial harm to Mirant, its Entities or
Affiliates. Such information shall include, but not be limited to, any customer
lists, customer billing information, technical information regarding products
sold, sales techniques and information concerning personnel assignments, and
matters concerning the financial affairs and management of Mirant, its Entities
or Affiliates.

        (b)   Nondisclosure of Trade Secrets.    Throughout the term of this
Agreement and at all times following the expiration or termination of this
Agreement, Morgan shall not directly or indirectly transmit or disclose any
trade secret of Mirant, its Entities or Affiliates to any person, concern or
entity.

        (c)   Confidential Information Defined.    As used in this Agreement,
the term "Confidential Information" shall mean all information that does not
rise to the level of a trade secret and that is not generally disclosed or known
to persons not employed by Mirant, its Entities or Affiliates.

        (d)   Nondisclosure of Confidential Information.    Throughout the term
of Morgan's employment with Mirant and for a period of three years following the
termination of Morgan's employment with Mirant, Morgan shall not, either
directly or indirectly, transmit or disclose any confidential information to any
person, concern or entity.

        (e)   Notification of Unauthorized Disclosure.    Morgan shall exercise
his best efforts to ensure the continued confidentiality of all Trade Secrets
and Confidential Information known by, disclosed or made available to Morgan.
Morgan shall immediately notify Mirant of any unauthorized disclosure or use of
any Trade Secrets or Confidential Information of which Morgan becomes aware.
Morgan shall assist Mirant, to the extent necessary, in the

3

--------------------------------------------------------------------------------




procurement or protection of Mirant's or its Entities' or Affiliates' rights to
or in any Intellectual Property, Trade Secrets or Confidential Information and,
upon Mirant's request, shall assist, to the extent necessary, in the procurement
or protection of any third party's rights to or in any Intellectual Property,
Trade Secrets or Confidential Information.

        (f)    Injunctive Relief.    Morgan acknowledges that these
nondisclosure covenants are a reasonable means of protecting and preserving
Mirant's, its Entities or Affiliates interests in the confidentiality of this
information. Morgan agrees that any breach of these covenants will result in
irreparable damage and injury to Mirant, its Entities or Affiliates and that
Mirant will be entitled to injunctive relief in any court of competent
jurisdiction without the necessity of posting any bond.

        (g)   Enforceability of Covenants.    Mirant and Morgan agree that
Morgan's obligations under these nondisclosure covenants are separate and
distinct from other provisions of this Agreement, and the failure or alleged
failure of Mirant to perform its obligations under any provision of this
Agreement shall not constitute a defense to the enforceability of these
nondisclosure covenants. The parties also agree that the nondisclosure covenants
survive the expiration or termination of this Agreement.

        9.     Intellectual Property.

        (a)   Definition. "Intellectual Property" shall mean all work product,
property, data, documentation, know-how, concepts or plans, inventions,
discovery, compositions, innovations, computer programs, improvements,
techniques, processes, designs, article of manufacture or information of any
kind, or any new or useful improvements of any of the foregoing and any Trade
Secrets, patents, copyrights, Confidential Information, mask work, trademark or
service mark, relating in any way to Mirant, its Entities or its Affiliates and
its or their business prepared, conceived, revised, discovered, developed, or
created by Morgan for Mirant, its Entities or its Affiliates or by using
Mirant's, it Entities' or its Affiliates' time, personnel, facilities, or
material.

        (b)   Ownership. To the greatest extent possible, any and all
Intellectual Property shall be deemed to be "work made for hire" (as defined in
the Copyright Act, 17 U.S.C.A. §§ 101 et seq.), and Morgan hereby
unconditionally and irrevocably transfers and assigns to Mirant, its Entities or
its Affiliates all rights, title and interest Morgan currently has or in the
future may have by operation of law or otherwise in or to any Intellectual
Property, including, without limitation, all patents, copyrights, trademarks,
service marks and other Intellectual Property rights and agrees that Mirant, its
Entities or its Affiliates shall have the exclusive world-wide ownership of such
Intellectual Property, and that no Intellectual Property shall be treated as or
deemed to be a "joint work" (as defined by the Copyright Act) of Morgan and
Mirant, its Entities, its Affiliates or otherwise. Morgan agrees to execute and
deliver to Mirant, its Entities or its Affiliates any transfers, assignments,
documents or other instruments which Mirant, its Entities or its Affiliates may
deem necessary or appropriate to vest complete title and ownership of any
Intellectual Property, and all rights therein, exclusively in Mirant, its
Entities or its Affiliates, as the case may be.

        (c)   Return of Materials.    Immediately upon termination of this
Agreement, or at any point prior to or after that time upon the specific request
of Mirant, Morgan shall return to Mirant all written or descriptive materials of
any kind belonging or relating to Mirant, its Entities or its Affiliates,
including, without limitation, any Intellectual Property, Confidential
Information and Trade Secrets, in Morgan's possession.

4

--------------------------------------------------------------------------------




        10.   Miscellaneous.

        (a)   Public Statements.    Mirant shall issue all public statements
concerning the work hereunder; Morgan shall not issue any public statements
concerning such work without prior written authorization from Mirant.

        (b)   Notices.

        (i)    All notices and all other communications provided for herein
shall be in writing and delivered per sonally to the other designated party, or
mailed by certified or registered mail, return receipt requested, or delivered
by a recognized national overnight courier service, as follows:

If to Employer to:   Chief Executive Officer
Mirant Corporation
1155 Perimeter Center West
Atlanta, GA 30338-5416
with a copy to:
 
Legal Department
Mirant Services, LLC
1155 Perimeter Center West
Atlanta, GA 30338-5416

        If to Morgan to the address in the personnel records of Mirant at the
time of notice.

        If Morgan has provided notice to Mirant that counsel represents him,
Mirant shall copy Morgan's counsel at the address specified. Morgan agrees and
understands that any legal fees or expenses incurred by him in connection with
this Agreement are his sole responsibility and Mirant shall not reimburse Morgan
for any portion of such fees or expenses.

        ii)    All notices sent under this Paragraph shall be deemed given
twenty-four (24) hours after sent by facsimile or courier and seventy-two
(72) hours after sent by certified or registered mail.

        iii)   Either party hereto may change the address to which notice is to
be sent hereunder by written notice to the other party in accordance with the
provisions of this Paragraph.

        (c)   Waiver.    The waiver by any party to this Agreement of a breach
of any of the provisions of this Agreement shall not operate or be construed as
a waiver of any subsequent breach.

        (d)   Severability.    The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions of
this Agreement, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision were omitted.

        (e)   Assignment and Successors.    This Agreement may be assigned by
Mirant without Morgan's consent to an affiliated entity of Mirant, including one
of Mirant's affiliates, any survivor entity or other successor in interest, but
no such assignment shall relieve Mirant of its full responsibilities hereunder.
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and upon their respective legal representatives and successors in
interest.

        (f)    Entire Agreement.    This Agreement constitutes the entire
Agreement between the parties with respect to the subject matter hereof and
supersedes any prior agreements.

        (g)   Governing Law.    This Agreement shall be governed by the laws of
the State of Georgia, without regard to its principles of conflicts of laws.

5

--------------------------------------------------------------------------------




        (h)   Voluntary Agreement.    Morgan and Mirant represent and agree that
each has reviewed all aspects of this Agreement, has carefully read and fully
understands all provisions of this Agreement, and is voluntarily entering into
this Agreement. Each party represents and agrees that the judicial body
interpreting this Agreement shall not more strictly construe the terms of this
Agreement against one party, it being agreed that the Parties had the
opportunity to review any and all aspects of this Agreement with legal, tax or
other adviser(s) of such party's choice before executing this Agreement.

        IN WITNESSES WHEREOF, the parties hereto having duly executed and
delivered this Employment Agreement as of the date first written above.


 
 
 
 
MIRANT SERVICES, LLC
 
 
 
 
By:
/s/  VANCE BOOKER      

--------------------------------------------------------------------------------


 
[SEAL]
 
 
 
 
 
 
 
 
/s/  CURTIS A. MORGAN      

--------------------------------------------------------------------------------

Curtis A. Morgan
 
[SEAL]
 
 
 
 
 


--------------------------------------------------------------------------------

Witness
 
 
 
 
 

6

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
W I T N E S S E T H
